People v Rios (2015 NY Slip Op 07519)





People v Rios


2015 NY Slip Op 07519


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2010-08375
 (Ind. No. 11636/08)

[*1]The People of the State of New York, respondent, 
vJohnny Rios, appellant.


Johnny Rios, Comstock, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Howard B. Goodman of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (Steven R. Bernhard of counsel), former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 20, 2012 (People v Rios, 96 AD3d 978), affirming a judgment of the Supreme Court, Kings County, rendered

DECISION & ORDER
August 26, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., MILLER, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court